PER CURIAM.
The state correctly argued that the trial court properly excluded testimony that was totally unrelated to the instant case and would have only served to confuse the jury and defeat the ends of justice. As this court stated in Welch v. State, 342 So.2d 1070, 1071 (Fla. 3d DCA 1977), “[t]he extent to which cross-examination should be permitted to show a witness’ bias, interest, motives or animus rests largely within the sound discretion of the trial judge and [her] rulings will not be disturbed in the absence of a showing of a clear abuse of that discretion." (Emphases added). See also Breedlove v. State, 580 So.2d 605 (Fla.1991).
Finding no abuse of discretion, we affirm.
Affirmed.